DETAIL ACTION
	Claims 1 and 2-20 are allowed in this Office Action (re-number 1-19).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carson C.K. Fincham (Reg. # 54,096) on May 25, 2022.
The application has been amended as follows:
Claims 1, 3, 7-9, 14 and 17-18 are amended.
Claim 2 is cancelled.
AMENDMENTS TO THE CLAIM
1.	(Currently amended) A method for deconstructing a binary tree into a plurality of arrays, the binary tree comprising a plurality of nodes and a plurality of leaves, comprising:
assigning, by a specially-programmed processing device and to each node, a unique logical index;
assigning, by the specially-programmed processing device and to each leaf, a unique logical index;
storing, by the specially-programmed processing device and for each node, in at least one first array, (i) a state variable type, (ii) a threshold, (iii) a first pointer, and (iv) a second pointer; 
storing, by the specially-programmed processing device and for each leaf, in at least one second array, a prediction;
executing, by the specially-programmed processing device, a predictive modelling application, wherein the execution of the predictive modelling application comprises:
accessing the at least one first array; and
retrieving, from the at least one first array, stored data indicative of the (i) state variable type, (ii) threshold, (iii) first pointer, and (iv) second pointer, each associated with a particular node from the plurality of nodes; and
outputting, via an output device, a result of the predictive modelling application based on the retrieving data. 
2.	(Cancelled) 
3.	(Currently amended) The method of claim [[2]]1, wherein the execution of the predictive modelling application further comprises:
accessing the at least one second array; and
retrieving, from the at least one second array, stored data indicative of the prediction associated with a particular leaf from the plurality of leaves.
4.	(Original) The method of claim 3, wherein the execution of the predictive modelling application further comprises:
	determining, based on the data retrieved from the at least one first array and from the at least one second array, a result of the predictive modelling application; and
	outputting, via an output device in communication with the specially-programmed processing device, an indication of the result of the predictive modelling application.
5.	(Original) The method of claim 1, wherein the at least one first array comprises four (4) arrays, each of the four (4) arrays storing, respectively, (i) the state variable type, (ii) the threshold, (iii) the first pointer, and (iv) the second pointer.
6.	(Original) The method of claim 5, further comprising:
	combining, by the specially-programmed processing device, the two (2) arrays of the at least one first array that store the first and second pointers, into a two-dimensional matrix.
7.	(Currently amended) A system for executing a predictive model utilizing at least one binary tree, comprising:
	a processing device; 
an output device in communication with the processing device; and
	a memory device in communication with the processing device, the memory device storing (i) a plurality of arrays storing data descriptive of nodes and leaves of the binary tree, and (ii) specially-programmed instructions that define the predictive model, wherein the specially-programmed instructions, when executed by the processing device, result in:
retrieving the data descriptive of at least one node and at least one leaf from the plurality of arrays;
processing the retrieved data in accordance with the specially-programmed instructions that define the predictive model, wherein the processing comprises:
accessing at least one first array of the plurality of arrays; and
retrieving, from the at least one first array, stored data indicative of (i) a state variable type, (ii) a threshold, (iii) a first pointer, and (iv) a second pointer, each associated with a particular node of the binary tree;
determining, based on the processing, a result of the predictive model; and
outputting, via the output device, an indication of the result.
8.	(Currently amended) The system of claim 7, wherein the plurality of arrays stored in the memory device comprise the at least one first array storing data descriptive of the nodes of the binary tree and at least one second array storing data descriptive of the leaves of the binary tree.
9.	(Currently amended) The system of claim 8, wherein the at least one first array stores, for each node of the binary tree, data descriptive of (i) [[a]]the state variable type, (ii) [[a]]the threshold, (iii) [[a]]the first pointer, and (iv) [[a]]the second pointer.
10.	(Original) The system of claim 8, wherein the at least one second array stores, for each leaf of the binary tree, data descriptive of a prediction.
11.	(Original) The system of claim 8, wherein the at least one first array comprises four (4) arrays, each of the four (4) arrays storing, respectively, (i) the state variable type, (ii) the threshold, (iii) the first pointer, and (iv) the second pointer.
12.	(Original) The system of claim 11, the two (2) arrays of the at least one first array that store the first and second pointers, comprise a two-dimensional matrix.
13.	(Original) The system of claim 8, wherein the plurality of arrays further store a unique logical index for each node and leaf of the binary tree.
14.	(Currently amended) A non-transitory computer-readable medium storing a binary tree having a plurality of nodes and leaves, comprising:
	a first array storing, for each node of the binary tree, a state variable type, and wherein each node is associated with a respective unique logical index;
	a second array storing, for each node of the binary tree, a state variable threshold;
a third array storing, for each node of the binary tree, a left child index pointer;
a fourth array storing, for each node of the binary tree, a right child index pointer; and
a fifth array storing, for each leaf of the binary tree, a prediction, and wherein each leaf is associated with a respective unique logical index and wherein the prediction is generated by execution of a predictive modelling application, wherein the execution of the predictive modelling application comprises:
accessing the first array; and
retrieving, from the first array, stored data indicative of the (i) state variable type, (ii) threshold, (iii) first pointer, and (iv) second pointer, each associated with the particular respective node of the binary tree.
15.	(Original) The non-transitory computer-readable medium of claim 14, wherein the unique logical indices of the nodes of the binary tree are assigned consecutively from zero (0) to the number of nodes “n” of the binary tree.
16.	(Original) The non-transitory computer-readable medium of claim 15, wherein the unique logical indices of the leaves of the binary tree are assigned consecutively from the number of nodes “n” of the binary tree plus one (“n”+1) to the number of total nodes and leaves of the binary tree, “m”. 
17.	(Currently amended) The method of claim [[2]]1, wherein the predictive modelling application comprises a Random Forest predictive modeling application.
18.	(Currently amended) The method of claim [[2]]1, wherein the predictive modelling application comprises a Gradient Boosting predictive modeling application.
19.	(Previously presented) The method of claim 1, wherein the state variable type for each node is descriptive of a different mathematical metric.
20.	(Previously presented) The method of claim 1, wherein at least one of the state variable types is descriptive of a difference between an amount of money a member wagers and an amount they win, over a particular period of time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments/Remarks filed (pages 9-22) dated January 24, 2022, regarding the features of claims 1, 7 and 14, the claimed features 
“storing, by the specially-programmed processing device and for each node, in at least one first array, (i) a state variable type, (ii) a threshold, (iii) a first pointer, and (iv) a second pointer; storing, by the specially-programmed processing device and for each leaf, in at least one second array, a prediction”, “executing, by the specially-programmed processing device, a predictive modelling application, wherein the execution of the predictive modelling application comprises: accessing the at least one first array; and retrieving, from the at least one first array, stored data indicative of the (i) state variable type, (ii) threshold, (iii) first pointer, and (iv) second pointer, each associated with a particular node from the plurality of nodes.”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Groeschel et al. (US 6,421,664) discloses an apparatus, program product and method for estimating the number of keys within an index key range over an index using page pointers to pages in the index comprises a program configured for scanning the index, from a divergence point of the key range, until a page pointer is found and incrementing a counter for each found page pointer. The program is further configured for determining if the page pointer points to a leaf page in the index, and if it does, continuing the scan to find the next page pointer without going to the corresponding leaf page. Otherwise, the program continues the scan to find the next page pointer and continues the scan for page pointers and increments the counter until the index is scanned for the entire key range. Upon completion of the scan, the program determines an estimate of the number of keys utilizing the counter.
The prior art Bhattacharya et al. (US 6,587,466) discloses a20040172583n apparatus, a search tree structure, methods and computer devices for constructing and using the structure to efficiently accomplish policy based service differentiation in packet networks is presented. This invention reduces the number of steps performed to implement packet classification. It uses a method of preprocessing a given set of policy rules by modeling the conditions in the rules as multidimensional hyper-cubes, a simple and compact search tree is constructed. Using this search tree, packet classification is achieved determining all applicable policies for a packet with a few compare and branch instructions.
	The prior art Amer (US 2004/0172583) discloses systems and modules for use in trellis-based decoding of encoded sets of data bits. A memory system has multiple arrays for storing an index for each one of multiple states. With each array element being associated with a state through which a decoding path may pass through, the contents of each array element is an index which points to an immediately preceding state. This immediately preceding state is represented by another array element in another array. Each array is populated with array element entries as encoded data set are received by a separate decoder which generates the indices. For every given number of arrays in a group, a trace-back process traces back the path followed by an encoding procedure for encoding the encoded set. By tracing back this path through the various arrays, the original unencoded set of data bits can be found.
.	The prior art Raghavan et al (US 2016/0188814) discloses system includes a modeling unit (10) which generates a plurality of tree structured classifiers based on a collection of demographic, socio-econometric, diagnoses, procedure, hospital, and logistical data elements, learns patient discharge risk factors based on the plurality of tree structured classifiers and data corresponding to prior patient discharges, and creates a predictive model of readmission based on the learned patient discharge risk factors which scores the identified patient discharge risk factors for one or more patient discharges.
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
















CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153